Citation Nr: 1133695	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-30 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to show injuries (right collar bone, knee, mouth and teeth) were incurred in the line of duty and not due to willful misconduct.  


REPRESENTATION

Appellant represented by:	David Corey, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1965 to July 1968 and from July 1971 to October 1972.  The Veteran also had relevant active duty for training in the Alabama Army National Guard from July 31, 1993 to August 14, 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 administrative decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, finding that new and material evidence sufficient to reopen the Veteran's claim had not been submitted.  The Veteran submitted a timely notice of disagreement to this decision, and in a May 2010 administrative decision, the RO reopened the Veteran's claim.  However, the RO continued the previous denial of the Veteran's claim.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The January 2000 Board decision finding that the Veteran's injuries were a result of his own willful misconduct was not appealed and is, therefore, final.  

2.  Evidence received since the January 2000 Board decision qualifies as new and material evidence sufficient to reopen the Veteran's claim.  

3.  The evidence of record suggests that the Veteran's injuries were sustained in the line of duty and were not the result of the Veteran's own willful misconduct.  




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The January 2000 Board decision finding that the Veteran's injuries of August 1993 were a result of his own willful misconduct is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The Veteran's injuries of August 1993 were incurred in the line of duty and not the result of his own willful misconduct.  38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  By reopening the Veteran's claim, the Board is granting in full this particular benefit.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence

Relevant Laws and Regulations

In a May 2010 administrative decision, the RO reopened the issue of whether the Veteran's injuries, sustained on August 13, 1993, were incurred in the line of duty.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  



Facts and Analysis

In January 2000, the Board denied the Veteran's claim, in part, because the evidence of record suggested that the Veteran disobeyed the orders of his Platoon Sergeant with "reckless disregard of its probable consequences."  The Board found no evidence to suggest that the Veteran's injuries were in fact sustained in the line of duty.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen the Veteran's claim has been submitted to VA.  According to a July 2009 memorandum prepared by a Lieutenant Colonel of the United States Army, the Veteran's injuries were incurred in the line of duty.  It was noted that this individual had investigated several incidents of misconduct not unlike this incident and that he was familiar with applicable military regulations governing such matters.  Since this evidence directly addresses the reason for why the Veteran's claim was denied in the past, it is deemed to be material.  As such, the Veteran's claim is reopened.  

Line of Duty

Relevant Laws and Regulations

Only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs, can service connection be established.  38 C.F.R. § 3.301(a); see also 38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. § 3.1(m).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate (vice contributory) cause of injury.  38 C.F.R. §3.1(n)(3).  

The simple drinking of alcoholic beverages is not in and of itself willful misconduct; however, the deliberate drinking of a known poisonous substance under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  

38 U.S.C.A. § 105(a) establishes a presumption in favor of a finding of line of duty.  If it is determined that an exception does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  

Facts and Analysis

The record demonstrates that the Veteran was injured in August 1993 while he was in a period of active duty for training.  According to an August 1993 private hospital record, the Veteran was suffering from right shoulder pain secondary to an altercation.  While the Veteran admitted to alcohol intake, there was no finding that the Veteran was impaired by alcohol.  The Veteran was also found to have an abrasion laceration to the upper lip with some chip fractures of the incisors and canine teeth and some lacerations to the gums themselves.  X-rays revealed a fracture of the distal third of the right clavicle with some displacement.  

According to the Veteran, on August 13, 1993, he witnessed a sergeant with the initials F.B. with a female in the all male barracks.  The Veteran then instructed sergeant B to remove the female from the barracks.  Sergeant B refused this instruction and told the Veteran to notify their commanding officer.  The Veteran returned with his commanding officer, who stood between him and sergeant B.  The commanding officer was restraining sergeant B, and told the Veteran three times in quick succession to return to his barracks.  The Veteran reported that he then turned to leave and accidentally stepped out of his flip-flops.  While he tried to get his shoes back on, sergeant B freed himself of their commanding officer and struck the Veteran in the mouth, causing him to land on his right arm.  The Veteran has reiterated this version of events in an August 2008 regional office hearing and a May 2011 Board hearing.  

The record also contains sergeant B's version of events.  According to sergeant B, after entering the barracks, the Veteran shouted "get out."  Sergeant B noted that it was unclear what the Veteran was talking about, so he said "go and do what you have to do."  Sergeant B then stood outside the barracks with his female companion until he saw the Veteran returning with their commanding officer.  Sergeant B noted that their commanding officer placed his arms around his waist and told him to calm down.  The Veteran then reportedly said something about sergeant B's female companion, but he was not sure what was actually said.  He said he then struggled to get away from the commanding officer and hit the Veteran.  Sergeant B also noted that the Veteran pushed him prior to his hitting him.  

According to an August 1993 decision of the Veteran's captain, both he and sergeant B were at fault for the incident that occurred.  It was noted that both of these individuals were released from duty when the incident occurred, neither was in uniform, and neither was carrying out any military duties.  The captain opined that the primary cause of the incident was excessive abuse of alcohol by both parties.  It was felt that the Veteran was verbally abusive to sergeant B and possibly performing physical acts that provoked him.  However, the captain did not believe that sergeant B was acting in self-defense.  Finally, the captain felt that the Veteran disobeyed a direct order by failing to return to his commanding officer's barracks.  However, it was noted that the Veteran indicated that he was trying to obey orders, but that he was struck from behind before he could get his flip-flops back on.  

The record also contains a number of lay and witness statements regarding the incident in question.  According to an August 1993 statement from an individual with the initials S.A., the Veteran returned to the barracks after the fight saying "how do you keep from killing a man."  However, S.A. noted that this was all he knew about the fight having not witnessed it himself.  

An August 1993 statement from an individual with the initials R.J. indicates that the Veteran did what he was supposed to do as an assistant platoon sergeant and that he had never seen the Veteran disorderly or drunk.  A number of letters received by VA in October 1996 attest to the Veteran's character, noting that he had not been witnessed drunk or disorderly by the authors.  These letters also stressed that females were not permitted in male barracks and that the Veteran was doing his duty by trying to have this individual removed.  

The record also contains a letter dated July 2006 from an individual with the initials T.M.  According to this individual, he was present in the barracks a short time before the assault took place.  Mr. M noted that while the Veteran did tell sergeant B that he could not have a woman in the barracks, he at no time said anything to sergeant B or his female companion that could be considered disrespectful or inappropriate.  

Finally, the record contains a July 2009 statement from a Lieutenant Colonel of the United States Army with the initials J.E.R.  Lieutenant Colonel R noted that he reviewed statements regarding the incident in question from the Veteran, other soldiers, and his commanding officer.  He noted that in his 19 years of military experience he had been appointed to investigate several incidents of misconduct not unlike this incident.  He noted that he was familiar with applicable military regulations, including line of duty determinations.  Lieutenant Colonel R concluded that the Veteran's injuries of August 1993 were incurred in the line of duty and were not due to any misconduct on his part.  He explained that nobody actually witnessed the Veteran verbally assault or conduct any physical act against sergeant B and his female companion.  In fact, lay statements provided in support of the Veteran's claim refuted such a finding.  He also noted that even if the Veteran did utter harsh or inappropriate words (which the Veteran denied doing), this would not excuse the actions of sergeant B.  The Veteran's actions were military in nature in that he was correcting a subordinate soldier's actions.  The rule was clear that no females were allowed in the male barracks.  The assault by sergeant B was a violation of the Uniform Code of Military Justice (UCMJ) and the Veteran's captain failed to handle this matter in an appropriate matter.  As such, a formal investigation was not performed.  

Having considered all of the above evidence, the Board finds that the Veteran's injuries of August 1993 were incurred in the line of duty.  It is not in dispute that the Veteran was in fact struck by sergeant B and that he suffered injuries to the face and right upper extremity as a result of this.  What is in dispute is whether the Veteran disobeyed orders and acted in a manner suggesting a conscious wrongdoing or known prohibited action, or, a deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  See 38 C.F.R. § 3.1(n)(1).  

The statements of sergeant B do suggest that the Veteran provoked him by saying things about his female companion.  However, sergeant B himself conceded in his statement of events that he did not actually know what the Veteran said.  Also, according to the Veteran's commanding officers, he disobeyed a direct order to leave the scene, resulting in a deliberate wrongdoing with reckless disregard for its probable consequences.  However, the Veteran has conceded that his commanding officer told him to leave three times.  The Veteran has consistently explained since the incident in question that he turned to leave and was struggling to get his flip-flops back on.  He was struck before he could get his shoes on and leave as ordered by his commanding officer.  In the present case, the only evidence regarding this incident is conflicting statements of the parties involved.  However, none of this evidence calls into question the Veteran's assertion that he struggled to get his shoes on as he tried to leave.  Lieutenant Colonel R also concluded in July 2009 that a review of all of the evidence of record suggested that the Veteran was acting appropriately at the time of the incident and that his injuries were sustained in the line of duty.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's actions were within the line of duty and that he did not with conscious wrongdoing and a reckless disregard for the probable consequences.  

Affording the Veteran the full benefit of the doubt, the Board finds that the Veteran's injuries of August 1993 were sustained in the line of duty.  
ORDER

New and material evidence having been received, the claim of whether the Veteran's injuries of 1993 were sustained in the line of duty is reopened.  

The injuries sustained by the Veteran in August 1993 were incurred in the line of duty and were not the result of his own willful misconduct.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


